DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
-Claim 7, line 2: please correct “the distal tip” to “a distal tip”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the end port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the Applicant intends to introduce “an end port” of some structure in claim 13 or whether claim 13 should instead be dependent on claim 12.  For examination purposes, the Examiner interprets that “the end port” in claim 13 should be interpreted as “an end port of the catheter”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalaj (US 2015/0359995 A1).
Regarding claim 1, Khalaj discloses a system (see Figs. 4 and 6-7) comprising:
a needle (needle 12) that comprises a distal tip configured to be inserted into a vessel of a patient (see par. [0006]), the needle (needle 12) defining an outer surface (outer surface of needle 12, see Fig. 4);
a catheter (catheter 14) that comprises a distal end (distal end of catheter 14, see Fig. 4) and an inner surface (inner surface of catheter 14, see Fig. 4) that defines a lumen within which a portion of the needle (needle 12) is positioned (see Fig. 14), the distal tip of the needle (needle 12) being at a position that is distal to the distal end (distal end of catheter 14) of the catheter (catheter 14) (see Fig. 4), the catheter (catheter 14) further comprising a catching region of reduced diameter that extends inwardly at the distal end (distal end of catheter 14) of the catheter (catheter 14) (see annotated Fig. 4 below); and
a longitudinally extending stiffener (coil insert 28) positioned between the outer surface of the needle (needle 12) and the inner surface of the catheter (catheter 14) (see Fig. 4), the stiffener (coil insert 28) comprising a distal end that engages the catching region of the catheter (catheter 14) when the catheter (catheter 14) and the stiffener (coil insert 28) are inserted distally into the vessel of the patient over the needle (see annotated Fig. 4 below), the stiffener (coil insert 28) being configured to disengage from the catheter (catheter 14) and translate proximally relative thereto to leave the catheter (catheter 14) positioned within the vessel of the patient as the stiffener (coil insert 28) is withdrawn from the catheter (catheter 14) in a proximal direction (see par. [0033]-[0034]).

    PNG
    media_image1.png
    253
    561
    media_image1.png
    Greyscale

Regarding claim 2, Khalaj discloses the system of claim 1, wherein a distal tip of the stiffener (coil insert 28) engages the catching region of the catheter (catheter 14) (see annotated Fig. 4 above).

Regarding claim 6, Khalaj discloses the system of claim 1, wherein the catching region of the catheter (catheter 14) comprises an inwardly directed surface (the catching region is an inwardly directed surface) in contact with a distal tip of the stiffener (coil insert 28) (see annotated Fig. 4 above).

Regarding claim 7, Khalaj discloses the system of claim 1, wherein the catching region defines a distally directed recess (the catching region is a distally directed recess) sized to receive at least a portion of the distal tip of the stiffener (coil insert 28) (see annotated Fig. 4 above).

Regarding claim 8, Khalaj discloses the system of claim 1, wherein the catheter (catheter 14) includes a recess (the catching region is a recess) in the distal end (distal end of catheter 14) into which a distal tip of the stiffener (coil insert 28) is received (see annotated Fig. 4 above).

Regarding claim 18, Khalaj discloses the system of claim 1, further comprising:
a catheter assembly that comprises the catheter (catheter 14) and a catheter hub (hub 16 attached to catheter 14 in Fig. 6); and
an insertion assembly that comprises a needle hub (hub 16 attached to needle 12 in Fig. 6), the needle (needle 12), the stiffener (coil insert 28), and an actuator (handle 33) coupled with each of the needle hub (hub 16 attached to needle 12 in Fig. 6) and the stiffener (coil insert 28) (see Fig. 6, par. [0034]).

Regarding claim 19, Khalaj discloses the system of claim 18, wherein the needle hub (hub 16 attached to needle 12 in Fig. 6) is selectively coupled to the catheter hub (hub 16 attached to catheter 14 in Fig. 6) (see arrows of Fig. 6), and wherein the needle hub (hub 16 attached to needle 12 in Fig. 6) is configured to decouple from the catheter hub (hub 16 attached to catheter 14 in Fig. 6) to permit both the needle (needle 12) and the stiffener (coil insert 28) to be removed from the catheter assembly (see arrows of Fig. 6, par. [0034], when handle 33 and the hub 16 attached to needle 12 are disengaged from the hub 16 attached to catheter 14, the needle 12 and coil insert 28 may be removed).

Regarding claim 20, Khalaj discloses a method (see Figs. 1-3) comprising:
inserting a distal tip of a needle (needle 12) into a vessel of a patient (see par. [0030]), the needle (needle 12) being coupled with a stiffener (coil insert 18) and a catheter (catheter 14) (see par. [0030], Figs. 2-3);
simultaneously advancing the catheter (catheter 14) and the stiffener (coil insert 18) over an external surface of the needle (needle 12) from an orientation in which each of a distal tip of the stiffener (coil insert 18) and a distal tip of the catheter (catheter 14) is positioned proximally relative to the distal tip of the needle (needle 12) (as shown in Figs. 1-3) to a position in which each of the distal tip of the stiffener (coil insert 18) and the distal tip of the catheter (catheter 14) is positioned distally relative to the distal tip of the needle (needle 12) (see par. [0028] and [0035], note: the embodiment of Figs. 1-3 works similarly to the embodiment of Figs. 4 and 6-7 except only the needle 12, not the embedded coil insert 18, is removed from the catheter 14);
simultaneously further advancing the catheter (catheter 14), the stiffener (coil insert 18), and the needle (needle 12) into the vessel of the patient while each of the distal tip of the stiffener (coil insert 18) and the distal tip of the catheter (catheter 14) is positioned distally relative to the distal tip of the needle (needle 12) (see par. [0028] and [0035], note: the embodiment of Figs. 1-3 works similarly to the embodiment of Figs. 4 and 6-7 except only the needle 12, not the embedded coil insert 18, is removed from the catheter 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj (US 2015/0359995 A1), as applied to claim 1 above, in view of McGuckin, Jr. et al. (US 2002/0107506 A1).
Regarding claim 3, Khalaj discloses the system of claim 1.  However, Khalaj fails to state wherein the stiffener comprises an elongated tube.
McGuckin, Jr. teaches a system (see Figs. 11-12) wherein the stiffener (stiffening rod 80) comprises an elongated tube (see Figs. 11-12).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil insert stiffener of Khalaj to be an elongated tube stiffener as taught by McGuckin, Jr. because an elongated tube stiffener is capable of pressing into the catching region of the catheter to reduce the diameter of the catheter as the catheter and stiffener are being further advanced into the patient, which reduces the risk of trauma to the vessel walls while navigating smaller vessels (see McGuckin, Jr. par. [0027] and [0141]).

Regarding claim 4, modified Khalaj teaches the system of claim 3 substantially as claimed.  Khalaj further teaches wherein the catching region (see annotated Fig. 4 above) of the catheter (catheter 14) comprises an inwardly directed surface (the catching region is an inwardly directed surface) in contact with a distal tip of the tube (see annotated Fig. 4 above, coil insert 28 of Khalaj has been previously modified to comprise an elongated tube, see modifications to claim 3 above).

Regarding claim 5, modified Khalaj teaches the system of claim 4 substantially as claimed.  Khalaj further teaches wherein the catching region (see annotated Fig. 4 above) defines a distally directed recess (the catching region is a distally directed recess) sized to receive at least a portion of the distal tip of the tube (see annotated Fig. 4 above, coil insert 28 of Khalaj has been previously modified to comprise an elongated tube, see modifications to claim 3 above).

Regarding claim 12, Khalaj discloses the system of claim 12, wherein the catheter (catheter 14) defines an end port (distal opening of catheter 14) through which the needle (needle 12) extends when the system is in an undeployed state (see Fig. 4).
However, Khalaj fails to state wherein the catheter defines a plurality of side ports that extend through a sidewall of the catheter at the distal end of the catheter.
McGuckin, Jr. teaches a system (see Figs. 4A-7) wherein the catheter (catheter tube 11) defines a plurality of side ports (side ports 46) that extend through a side wall (outer wall 44) of the catheter (catheter tube 11) at the distal end (nose 42) of the catheter (catheter tube 11) (see Figs. 4A-7, par. [0131]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khalaj to include side ports in the distal end of the catheter as taught by McGuckin, Jr. in order to facilitate delivery of blood in the direction of blood flow and lessen mechanical hemolysis (see McGuckin, Jr. par. [0131]).

Regarding claim 13, Khalaj discloses the system of claim 1.  However, Khalaj fails to explicitly state wherein a maximum outer diameter of the catheter is no greater than about 1.2 millimeters, a diameter of the end port is no greater than 70 percent of the maximum outer diameter of the catheter, and wherein the distal end of the catheter is capable of delivering a water flow rate of no less than 3 milliliters per second without rupturing.
McGuckin, Jr. teaches a system (see Fig. 3) wherein a maximum outer diameter of the catheter (maximum diameter at catheter body 11 in Fig. 3) is no greater than about 1.2 millimeters (see par. [0141], catheter body 11 has a maximum outer diameter of 0.215 mm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the maximum outer diameter of the catheter of Khalaj to be less than 1.2 millimeters as taught by McGuckin, Jr. in order to reduce the risk of trauma to the vessel walls while navigating smaller vessels (see McGuckin, Jr. par. [0027] and [0141]).
However, modified Khalaj still fails to explicitly state wherein a diameter of the end port is no greater than 70 percent of the maximum outer diameter of the catheter, and wherein the distal end of the catheter is capable of delivering a water flow rate of no less than 3 milliliters per second without rupturing.
Khalaj teaches that the end port (opening at distal tip of catheter 14) of the catheter (catheter 14) is tapered to a smaller diameter (see Fig. 4) and that the outer diameter of the catheter (catheter 14) needs to be optimized to be smaller than average to minimize patient discomfort (see Khalaj par. [0003] and [0035]).  As seen in Fig. 4, the diameter of the end port (opening at distal tip of catheter 14) is less than 100 percent of the maximum outer diameter of the catheter (catheter 14) and as such the diameter of the end port compared to the maximum outer diameter of the catheter is taught to be a result effective variable in that changing the diameter of the end port compared to the maximum outer diameter of the catheter affects patient comfort (see Khalaj par. [0003]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the end port to be no greater than 70 percent of the maximum outer diameter of the catheter of modified Khalaj as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, Applicant places no criticality on the diameter ratio claimed, describing only that the diameter of the end port is no greater than 55, 60, 70, or 75 percent of a maximum diameter of the catheter (see Specification par. [00161]).
However, modified Khalaj still fails to explicitly state wherein the distal end of the catheter is capable of delivering a water flow rate of no less than 3 milliliters per second without rupturing.
Khalaj teaches that the distal end of the catheter (catheter 14) is capable of delivering a water flow rate without rupturing (see par. [0035], fluid is delivered through the catheter at a flow rate without rupturing) and that the diameter of the catheter (catheter 14) needs to be optimized to be smaller than average to minimize patient discomfort (see Khalaj par. [0003] and [0035]).  Thus, the water flow rate is a result effective variable in that changing the flow rate capable of being delivered by the catheter would affect the diameter of the catheter which affects patient comfort (see Khalaj par. [0003]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the water flow rate capable of being delivered by the distal end of the catheter of modified Khalaj without rupturing the catheter to be no less than 3 milliliters per second as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, Applicant places no criticality on the water flow rate claimed, describing that the catheter is capable of delivering fluids at a flow rate no less than 3, 4, 5, 6, or 7 milliliters per second (see Specification par. [00161]-[00162]).

Regarding claim 16, Khalaj discloses the system of claim 1, wherein each of the needle (needle 12) and the catheter (catheter 14) comprise an elongated tube (see Figs. 4 and 6), and wherein the tubes and the stiffener (coil insert 28) are coaxial (see Fig. 4) (see par. [0035]).
However, Khalaj fails to state that the stiffener comprises an elongated tube.
McGuckin, Jr. teaches a system (see Figs. 11-12) wherein the stiffener (stiffening rod 80) comprises an elongated tube (see Figs. 11-12).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil insert stiffener of Khalaj to be an elongated tube stiffener as taught by McGuckin, Jr. because an elongated tube stiffener is capable of pressing into the catching region of the catheter to reduce the diameter of the catheter as the catheter and stiffener are being further advanced into the patient, which reduces the risk of trauma to the vessel walls while navigating smaller vessels (see McGuckin, Jr. par. [0027] and [0141]).

Regarding claim 17, modified Khalaj teaches the system of claim 16 substantially as claimed.  Khalaj further teaches wherein the needle (needle 12) and the stiffener (coil insert 28) are rotationally locked relative to each other when the needle (needle 12) and the stiffener (coil insert 28) are positioned within the catheter (catheter 14) (see Fig. 4, par. [0035], when hubs 16 and handle 33 are engaged, there is no rotational movement between needle 12 and coil insert 28).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khalaj (US 2015/0359995 A1), as applied to claim 8 above, either alone, or in further view of Bierman et al. (US 2014/0025036 A1).
Regarding claim 9, Khalaj discloses the system of claim 8, wherein the recess (the catching region is a recess, see annotated Fig. 4 above) is formed in a tipping process that is completed prior to insertion of the stiffener (coil insert 28) into the lumen of the catheter (catheter 14) (see par. [0033], catheter 14 and coil insert 28 are formed separately prior to insertion of coil insert 28 into catheter 14).  
However, Khalaj fails to explicitly state wherein the recess is formed via a mandrel in a tipping process.
The Examiner notes that the claimed phrase “wherein the recess is formed via a mandrel in a tipping process that is completed prior to insertion of the stiffener into the lumen of the catheter” is being treated as a product-by-process limitation.  Since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Khalaj is silent as to the process used to form the recess, it appears that Khalaj’s product would be the same or similar as that claimed, especially since both Applicant’s product and the prior art product is made of flexible medical tubing.  See MPEP 2113.
Nonetheless, Bierman teaches a system (see Fig. 13A) wherein a recess (sealing portion 250) is formed via a mandrel in a tipping process (see Bierman par. [0184]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khalaj to form the recess via a mandrel as taught by Bierman because Bierman teaches that using a mandrel to form a recess is one of a wide variety of ways readily known to those skilled in the art (see Bierman par. [0184]).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Figs. 4 and 6-7 of Khalaj (US 2015/0359995 A1), as applied to claim 8 above, either alone, or in further view of the embodiment of Fig. 3 of Khalaj (US 2015/0359995 A1).
Regarding claims 10-11, Khalaj, in the embodiment of Figs. 4 and 6-7, discloses the system of claim 8.  However, Khalaj, in the embodiment of Figs. 4 and 6-7, fails to state wherein the recess is formed via the stiffener when a tip of the catheter is reshaped onto the stiffener during a tipping process.  
The Examiner notes that the claimed phrase “wherein the recess is formed via the stiffener when a tip of the catheter is reshaped onto the stiffener during a tipping process” is being treated as a product-by-process limitation.  Since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Khalaj’s embodiment of Figs. 4 and 6-7 is silent as to the process used to form the recess, it appears that Khalaj’s embodiment of Figs. 4 and 6-7 would be the same or similar as that claimed, especially since both Applicant’s product and the prior art product is made of flexible medical tubing.  See MPEP 2113.
Nonetheless, Khalaj teaches another embodiment of a system (see Fig. 3) wherein the recess (recess at distal tip of catheter 14 that receives coil insert 18) is directly formed via the stiffener (coil insert 18) when a tip of the catheter (catheter 14) is reshaped (molded or embedded) onto the stiffener (coil insert 18) during a tipping processes (see par. [0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the embodiment of Khalaj Figs. 4 and 6-7 to include the reshaping tipping process of the embodiment of Khalaj Fig. 3 in order to design a catheter system with thin walls that are kink-resistant so as to minimize discomfort to a patient while also efficiently delivering fluids to a targeted site of a patient (see Khalaj par. [0031]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khalaj (US 2015/0359995 A1), as applied to claim 1 above, in view of Tal et al. (US 2009/0221961 A1)
Regarding claim 14, Khalaj discloses the system of claim 1.  However, Khalaj fails to state wherein the catheter and the stiffener cooperate to define an elongated annular lumen through which a flash of blood can flow proximally when the distal tip of the needle is inserted into the vessel of the patient, and wherein a passageway extends through a sidewall of the needle and a sidewall of the stiffener to permit blood to flow from a position within the needle into the elongated annular lumen.
Tal teaches a system (see Figs. 3-4) wherein the catheter (sheath 162) and the stiffener (dilator 152) cooperate to define an elongated annular lumen (annular space 174) through which a flash of blood can flor proximally when the distal tip of the needle (needle 144) is inserted into the vessel of the patient (see par. [0056]), and wherein a passageway (portion of annular space 170 from apertures 149 to aperture 172) extends through a sidewall of the needle (needle 144) and a sidewall of the stiffener (dilator 152) to permit blood to flow from a position within the needle (needle 144) into the elongated annular lumen (annular space 174) (see par. [0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Khalaj to include the elongated annular lumen allowing a flash of blood through the needle and the stiffener as taught by Tal in order to indicate to the physician when the needle has punctured a blood vessel (see Tal par. [0056]).

Regarding claim 15, modified Khalaj teaches the system of claim 14 substantially as claimed.  Tal further teaches wherein the needle (needle 144) defines an opening (apertures 149) and the stiffener (dilator 152) defines an opening (aperture 172) that are aligned to form the passageway (portion of annular space 170 from apertures 149 to aperture 172) (see Fig. 4, par. [0056]).

Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783